Appellant was convicted of the theft of a horse and his punishment assessed at confinement in the penitentiary for five years.
Appellant's insistence that the indictment fails to allege what county the offense was committed in, is incorrect. We do not think the court *Page 38 
erred in refusing to charge that possession alone was not sufficient to authorize a conviction in this case. In the first place we do not think the charge a proper one. Furthermore, the record before us shows circumstances other than recent possession going to demonstrate the guilt of appellant.
We find no bill of exceptions in the record and the evidence amply supports the verdict, and the judgment is in all things affirmed.
Affirmed.
                          ON REHEARING.                         June 13, 1908.